Exhibit 10.1

 

Execution Version

 

 

 

 

 

SPECTRUM ACQUISITION AGREEMENT

 

between

 

 

T-MOBILE LICENSE LLC

 

a Delaware Limited Liability Company (“Buyer”)

 

and

 

AWS WIRELESS INC.

 

a Delaware corporation (“Seller”)

 

 

Dated as of July 17, 2008

 





 

--------------------------------------------------------------------------------



Execution Version

 

TABLE OF CONTENTS

 

PAGE

ARTICLE I  Definitions

1

 

1.1

Definitions

1

ARTICLE II  Purchase; Sale and Assignment

4

 

2.1

Assignment and Assumption of Licenses

4

 

2.2

Consideration

5

 

2.3

Due Diligence

5

 

2.4

Excluded Assets

5

 

2.5

Assumption of Liabilities

5

ARTICLE III  Closing

5

 

3.1

Time and Place the Closing

5

 

3.2

Closing Deliverables

5

ARTICLE IV  Representations and Warranties

6

 

4.1

Mutual Representation and Warranties

6

 

4.2

Representations and Warranties of Seller

7

 

4.3

Representations and Warranties of Buyer

9

ARTICLE V  Covenants

9

 

5.1

Mutual Covenants

9

 

5.2

Certain Seller Covenants

11

 

5.3

Buyer Covenant

11

 

5.4

Hart-Scott-Rodino Antitrust Improvements Act of 1976

12

ARTICLE VI  Closing Conditions

12

 

6.1

Conditions to Obligations of Both Parties.

12

 

6.2

Conditions to Obligations of Buyer.

13

 

6.3

Conditions to the Obligations of Seller

13

ARTICLE VII  Events of Termination and Indemnification

14

 

7.1

Termination Rights

14

 

7.2

Effect of Termination

14

 

7.3

Events of Default

14

 

7.4

Seller Indemnification

15

 

7.5

Buyer Indemnification

15

 

7.6

Indemnification Procedures

15

 

7.7

Limits in Indemnity

16

 

7.8

Sole Remedy

16

 

i



 

--------------------------------------------------------------------------------



Execution Version

 

ARTICLE VIIIMiscellaneous

16

 

8.1

Attorney’s Fees

16

 

8.2

Taxes

17

 

8.3

Benefit

17

 

8.4

Counterparts

17

 

8.5

Entire Agreement

17

 

8.6

FCC Rules

17

 

8.7

Further Action

17

 

8.8

Governing Law

17

 

8.9

Headings

17

 

8.10

Notice

18

 

8.11

Time of Essence

18

 

8.12

Amendments and Waiver

18

 

8.13

Successors and Assigns

19

 

8.14

Construction

19

 

8.15

Word Meanings

19

 

8.16

Survival

19

 

8.17

Waiver of Trial by Jury

19

 

8.18

Specific Performance

19

 

8.19

Severability

19

 

8.20

Incorporation of Exhibits and Attachments

20

 

8.21

Number of Days

20

 

 

 

EXHIBITS

 

EXHIBIT A – LICENSES

 

EXHIBIT B – INSTRUMENT OF ASSIGNMENT

EXHIBIT C – FCC OPINION

EXHIBIT D – SELLER’S CERTIFICATE

EXHIBIT E – CORPORATE OPINION

EXHIBIT F – BUYER’S CERTIFICATE

 

ii



 

--------------------------------------------------------------------------------



Execution Version

 

SPECTRUM ACQUISITION AGREEMENT

 

This Spectrum Acquisition Agreement (“Agreement”) is entered into this 17th day
of July, 2008 (the “Effective Date”) by and between AWS Wireless Inc., a
Delaware corporation (“Seller”) and T-Mobile License LLC, A Delaware limited
liability company (“Buyer”) (each of Buyer and Seller, a “Party,” and
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Seller holds authorizations issued by the Federal Communications
Commission (“FCC”) for certain Advanced Wireless Services licenses
(collectively, the “Licenses,” copies of which are attached hereto at Exhibit
A); and

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all of Seller’s right, title to and interest in and to the Licenses
identified in Exhibit A in full compliance with FCC Rules, as defined herein,
and in the manner and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

ARTICLE I

 

Definitions

1.1       Definitions. In addition to capitalized terms defined throughout this
Agreement, the following terms shall have the following meanings:

 

AWS means the Advanced Wireless Services.

 

Affiliate means any entity that, with respect to another entity, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such other entity, where “control” means to own or
control over fifty percent (50%) of the voting power of the applicable entity or
otherwise have the power to direct or cause the direction of the management and
policies of such entity, whether through ownership of voting securities or by
contract or otherwise, but any such entity shall be deemed to be an Affiliate
only so long as such control exists.

 

Agreement has the meaning ascribed to it in the preamble.

 

Assignment Application means one or more applications submitted to the FCC
requesting FCC consent to the assignment of the Licenses from Seller to Buyer.

 

Assumed Liabilities has the meaning ascribed to it in Section 2.5.

 

Breaching Party has the meaning ascribed to it in Section 7.1(d).

 

 

1

 

--------------------------------------------------------------------------------



Execution Version

 

Buyer Indemnified Claims has the meaning ascribed to it in Section 7.5.

 

Buyer Indemnified Parties has the meaning ascribed to it in Section 7.4.

 

Buyer Material Adverse Effect means any event, change or effect that is
materially adverse to, or significantly delays, Buyer’s ability to consummate
the Transaction on the terms contemplated by this Agreement.

 

Closing has the meaning ascribed to it in Section 3.1.

 

Closing Date means the date on which the Closing occurs.

 

Communications Act means the Communications Act of 1934, as amended.

 

Confidential Information means any and all information regarding this Agreement,
including the terms and conditions of this Agreement, the ancillary documents
hereto and the terms and conditions of the Transaction and the business,
finances, operations, products, services and customers of Buyer or Seller, as
applicable, including their respective Affiliates, in written or oral form or in
any other medium.

 

Consent means any consent or approval of a Governmental Entity or other third
party necessary to consummate the Transaction.

 

Damages means any and all losses, claims, demands, liabilities, or obligations
incurred by any Person, and all damages, costs, expenses, assessments,
judgments, recoveries and deficiencies, including interest, penalties,
investigatory expenses, consultants’ fees, and reasonable attorneys’ fees and
costs, of every kind and description, contingent or otherwise.

 

 

Deductible has the meaning ascribed to it in Section 7.7.

 

Effective Date has the meaning ascribed to it in the preamble.

 

Event of Default has the meaning ascribed to it in Section 7.3.

 

FCC has the meaning ascribed to it in the Recitals.

 

FCC Consent means the consent of the FCC to the assignment of the Licenses from
Seller to Buyer pursuant to the Assignment Application.

 

FCC Rules means Title 47 of the Code of Federal Regulations, as amended at any
time and from time to time, and FCC decisions, policies, reports and orders
issued pursuant to the adoption of such regulations.

 

Final Order means an order or decision of the FCC as to which the time for
filing for administrative or judicial review, or reconsideration, or for the FCC
to set aside such grant on its own motion, has expired without any such filing
having been made or action taken, or, in the

 

 

2

 

--------------------------------------------------------------------------------



Execution Version

 

event of such filing or action, the order or decision has been reaffirmed or
upheld and the time for seeking further administrative or judicial review with
respect thereto has expired without any such request for such further review
having been filed.

 

Governmental Entity means any court, or any federal, state, municipal or other
governmental authority, department, commission, board, agency or other
instrumentality (domestic or foreign), including the FCC.

 

HSR Approval means the expiration or termination of any waiting period (and any
extension thereof) applicable to the Transaction under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended.

 

Indemnification Notice means a notice by an Indemnified Party which is (a)
asserted in good faith, (b) signed by an officer of the Indemnified Party, (c)
stating that the Indemnified Party has paid, incurred or sustained losses, (d)
specifying in reasonable detail the basis for such losses and, (e) describing
the individual items included in such losses and any related calculations.

 

Indemnified Claims means, generically, the Buyer Indemnified Claims or the
Seller Indemnified Claims, as applicable.

 

Indemnified Party or Indemnified Parties means, generically, the Buyer
Indemnified Parties or the Seller Indemnified Parties, as applicable.

 

Law or Laws means applicable common law and any statute, ordinance, code or
other law, rule, permit, permit condition, regulation, order, decree, technical
or other standard, requirement or procedure enacted, adopted, promulgated,
applied or followed by any Governmental Entity including FCC Rules.

 

Licenses has the meaning ascribed to it in the Recitals.

 

Lien means any mortgage, pledge, lease, indebtedness, encumbrance, or security
interest that is imposed against or related to or attached to one or more of the
Licenses to be sold to Buyer pursuant to this Agreement but does not include any
conditions, obligations or restrictions imposed by the FCC, imposed under FCC
Rules, or asserted through FCC process.

 

Non-Disclosure Agreement means the agreement titled Mutual Non-Disclosure
Agreement by and between Buyer and Seller dated April 29, 2008.

 

Party or Parties has the meaning ascribed to it in the Preamble.

 

Person means an individual, limited liability company, corporation, partnership,
association, joint venture, trust, Governmental Entity, cooperative,
association, or other entity, including the Parties hereto, and the heirs,
executors, administrators, legal representatives, successors, and assigns of
such person as the context may require.

 

 

3

 

--------------------------------------------------------------------------------



Execution Version

 

Purchase Price has the meaning ascribed to it in Section 2.2.

 

Representatives has the meaning ascribed to it in Section 5.1(d).

 

Seller Indemnified Claims has the meaning ascribed in Section 7.4.

 

Seller Indemnified Parties has the meaning ascribed in Section 7.5.

 

Seller Material Adverse Effect means any event, condition, circumstance, change
or effect that is materially adverse to the value or use of the Licenses, taken
both as a whole and individually, or that is materially or adverse to, or
significantly delays, Seller’s ability to consummate the Transaction on the
terms contemplated by this Agreement, other than any event, change or effect
relating to or arising out of: (i) the economy or securities markets in general,
(ii) this Agreement or the Transaction or the announcement thereof to the extent
attributable to Buyer and independent of Seller’s actions or inactions, (iii)
the telecommunications industry generally or licenses in the same spectrum band
as the Licenses; (iv) changes in laws or decisions reached by Governmental
Entities with respect to the telecommunications industries, or any
interpretation thereof; or (iv) any outbreak of major hostilities or terrorist
activities, any declaration by the United States of a national emergency or war
or any other national or international calamity or crisis.

 

Service Areas means the Cellular Market Area (CMA), Economic Area (EA) or
Regional Economic Area Grouping (REAG), as the case may be, for which Seller is
authorized for wireless operations pursuant to the Licenses.

 

Terminating Party has the meaning ascribed to it in Section 7.1.

 

Transaction means the purchase and sale of the Licenses as contemplated in and
pursuant to the terms of this Agreement and the ancillary documents hereto.

 

Unimpaired means that Seller: (i) is in compliance with all Laws and FCC Rules
relating to the Licenses except for such noncompliance as would not have a
Seller Material Adverse Effect; (ii) has not sold, leased or hypothecated any
interest in the Licenses to any third party; (iii) has not granted any
interference consents or entered into any interference agreements with respect
to any of the Licenses or other agreements, contracts or arrangements that could
affect or impair the rights of, or result in new or additional liabilities or
obligations for, Buyer as the holder of the Licenses; (iv) has not partitioned
or disaggregated any part of the Service Areas or the frequencies associated
with any of the Licenses; and (v) has not agreed to any channel / frequency
swapping arrangements.

 

ARTICLE II

 

Purchase; Sale and Assignment

2.1       Assignment and Assumption of Licenses. Upon the terms and subject to
the conditions hereof, at the Closing, Seller shall sell, assign, grant,
transfer, and/or deliver (or cause to be sold, assigned, granted, transferred
and/or delivered) to Buyer, free and clear of all Liens and

 

4

 

--------------------------------------------------------------------------------



Execution Version

 

Unimpaired, and Buyer agrees to purchase, acquire and accept from Seller, all of
Seller’s obligations, right, title and interest in and to the Licenses.

2.2       Consideration. The purchase price for all of the Licenses to be
purchased hereunder shall be NINETY SEVEN MILLION FIVE HUNDRED THOUSAND and
No/100 United States Dollars (US $97,500,000.00) (“Purchase Price”), which shall
be paid at Closing by wire transfer of immediately available funds.

2.3       Due Diligence. Buyer has conducted its own due diligence,
investigation, analysis and review of the Licenses, Information, and any other
material it deems relevant to make a reasoned decision regarding its purchase of
the Licenses. Except as otherwise expressly set forth herein, Seller has not
made and does not make any representations, warranties or covenants of any kind
or character whatsoever, whether express or implied, with respect to the
Licenses, including whether the Licenses are suitable or appropriate for Buyer’s
intended use of the Licenses and Seller specifically disclaims the implied
warranty of merchantability or the fitness of the Licenses for a particular
purpose.

2.4       Excluded Assets. Notwithstanding any provision in this Agreement or
any writing to the contrary, Buyer is only purchasing the Licenses identified on
Exhibit A and Buyer expressly understands and agrees that all other assets and
properties of Seller shall be excluded.

2.5       Assumption of Liabilities. Upon the Closing Date Buyer assumes all
rights, responsibilities, liabilities and obligations associated with the
Licenses and the ownership thereof, whether arising prior to or after the date
hereof and whether accrued, absolute, contingent or otherwise (collectively, the
“Assumed Liabilities”); provided, however, that, notwithstanding anything to the
contrary, Buyer shall not assume any responsibilities, liabilities or
obligations under any agreements entered into by Seller or its Affiliates prior
to Closing or associated with the Licenses, pertaining to the relocation of
incumbent users of the spectrum included within the Licenses.

ARTICLE III

 

Closing

3.1       Time and Place the Closing. The consummation of the purchase and sale
of the Licenses (the “Closing”) shall take place at the offices of Patton Boggs,
LLP in Washington, DC at 2 PM local time five (5) business days following the
date that the last applicable condition set forth in Article VI has been
satisfied or waived, or in such other place and/or time and/or date as the
Parties may agree.

3.2

Closing Deliverables. The Parties shall take actions described below at the
Closing.

 

(a)             Seller’s Deliverables. Seller shall make the following
deliveries to Buyer at the Closing:

(i)        One or more instruments of assignment in form and substance
substantially identical to Exhibit B, sufficient to assign the Licenses to Buyer
at the Closing;

 

 

5

 

--------------------------------------------------------------------------------



Execution Version

 

(ii)       An FCC opinion in form and substance substantially identical to
Exhibit C;

(iii)      An executed certificate in form and substance substantially identical
to Exhibit D; and

(iv)      A corporate opinion in form and substance substantially identical to
Exhibit E.

(b)             Buyer’s Deliverables. Buyer shall make the following deliveries
at the Closing:

 

(i)

The Purchase Price to Seller;

(ii)       One or more instruments of assumption in form and substance
substantially identical to Exhibit B, sufficient to assume the Licenses and
Assumed Liabilities at the Closing; and

(iii)      An executed certificate in form and substance substantially identical
to Exhibit F.

(c)             Additional Deliverables. The Parties shall execute and deliver
or cause to be executed and delivered all other documents, instruments, and
certificates contemplated by this Agreement to be delivered at the Closing or
necessary and appropriate in order to consummate the Transaction.

ARTICLE IV

 

Representations and Warranties

4.1       Mutual Representation and Warranties. Subject to the disclosure
schedules (identified by section reference to the section such disclosure
relates to) in this Agreement, each Party, as to itself, represents and warrants
to the other as follows, as of the Effective Date and as of the Closing:

 

(a)             Existence. It is duly organized, validly existing and in good
standing (where such concept exists) under the laws of its jurisdiction of
organization and has the requisite corporate or limited liability company power,
as applicable, and authority to execute, deliver and perform this Agreement and
each other instrument, document, certificate and agreement required or
contemplated to be executed, delivered and performed by it hereunder to which it
is or will be a party, and to own the Licenses and is duly licensed or qualified
to do business in such jurisdictions in which its activities or character of its
assets makes such licensing or qualifications necessary to carry on its
business, as now being conducted, except such jurisdictions where the failure to
be so qualified or licensed or in good standing, individually or in the
aggregate, has not had and would not reasonably be expected to have a Seller
Material Adverse Effect or Buyer Material Adverse Effect, as applicable.

 

 

6

 

--------------------------------------------------------------------------------



Execution Version

 

(b)             Due Authorization. The execution and delivery of this Agreement
by it, the performance of its obligations hereunder, and its consummation of the
Transaction have been duly and validly authorized by all required corporate or
limited liability company actions and no other actions are necessary to
authorize this Agreement or to consummate the Transaction.

(c)             Binding Obligation. This Agreement has been, and all other
documents required to be executed and delivered by it in accordance herewith
will be duly executed and delivered by it and, as of the Effective Date,
constitute its legal, valid and binding obligations, enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar Laws affecting or
relating to enforcement of creditors’ rights generally and may be subject to
general principles of equity.

(d)             Filings and Consents. Except as disclosed on Schedule 4.1(d),
there is no requirement applicable to it to make any filing, declaration or
registration with, or to obtain any permit, authorization, consent or approval
of, any Governmental Entity or third party as a condition to the lawful
consummation by Buyer of the Transaction and the other agreements and
instruments to be executed and delivered by Buyer pursuant hereto, except for
the FCC Consent.

(e)             No Conflict. Subject to the receipt of each FCC Consent and HSR
Approval, neither the execution, delivery and performance of this Agreement,
together with all associated agreements and instruments, nor the consummation of
the Transaction will, with or without the passage of time or the delivery of
notice or both, (i) conflict with, violate or result in any breach of the terms,
conditions or provisions of its Certificate of Incorporation, Bylaws, or other
organizational agreements or formational documents, (ii) conflict with or result
in a violation or breach of, or constitute a default or require the Consent of
any Person (other than as specifically contemplated herein), or give rise to any
right of termination, cancellation or acceleration, under any of the terms,
conditions or provisions of any governmental authorization, notice, bond,
mortgage, indenture, license, franchise, permit, agreement, lease or other
instrument or obligation to which it is a party or by which it or any of its
respective properties or Licenses may be bound, or (iii) violate any Law of any
Governmental Entity applicable to it or by which any of their respective
properties or Licenses may be bound.

(f)              No Action. There is no action, proceeding or investigation
pending or, to its knowledge, threatened against it or any of its properties or
the Licenses that could have an adverse effect on its ability to consummate the
Transaction or fulfill its obligations under this Agreement, or which seeks to
prevent or challenge the Transaction.

(g)             Brokers. To the extent either Party has employed a broker,
finder or investment banker or incurred any liability for any brokerage fees,
commissions or finder’s fees in connection with the Transaction, such Party will
be solely responsible to pay any applicable fees or commissions.

4.2       Representations and Warranties of Seller. In addition to Section 4.1
above, Seller (which for purposes of this Section 4.2 includes any Affiliate and
any other predecessor in interest formerly holding the Licenses) hereby
represents and warrants as of the Effective Date and as of the Closing, as
follows:

 

 

7

 

--------------------------------------------------------------------------------



Execution Version

 

(a)             Good Title. Each of the Licenses has been validly issued, is in
full force and effect, is held in the name of Seller, and has been granted by
Final Order. Upon delivery to Buyer at Closing, Seller will transfer to Buyer
good and marketable title to each of the Licenses, Unimpaired and subject to no
Liens. No person other than Seller, and any existing spectrum incumbents in the
Service Areas, has or will at Closing have the right to use all or any portion
of the Licenses or the spectrum subject to such Licenses.

(b)             Licenses Unimpaired. Except as disclosed on Schedule 4.2(b),
each of the Licenses is Unimpaired. There is no outstanding indebtedness to the
FCC, or any Governmental Entity, with respect to any of the Licenses, and Seller
has not received any bidding credits from the FCC relating to the Licenses.
Seller does not owe any unjust enrichment penalties and no other fines or monies
shall be owed to the FCC or any Governmental Entity.

(c)             No Liens. Except as disclosed on Schedule 4.2(c), there are no
Liens against the Licenses.

(d)             Not Insolvent. Seller is not, and after giving effect to the
Transaction, it will not be, insolvent and it is not subject to any voluntary or
involuntary proceedings in bankruptcy, reorganization, dissolution or
liquidation or to any assignment for the benefit of creditors, and no trustee,
receiver or liquidator has been appointed for it or any of its properties.

(e)             No Other Agreement. Seller has no other commitment or legal
obligation and has not granted any option, right of first refusal or right of
first offer, absolute or contingent, to any Person other than Buyer to sell,
assign, transfer, dispose of, grant an option in, grant a right of first refusal
with respect to, grant a right of first offer with respect to, or effect a sale
of the Licenses, or any portion thereof, or to enter into any agreement,
arrangement or understanding, or cause the entering into of an agreement,
arrangement or understanding, with respect to such a sale.

(f)           No Relocation Obligations. Seller has not entered into any
contracts or agreements relating to the relocation (or termination of service)
of any incumbent users of any the spectrum included within the Licenses or
otherwise made any commitments or concessions relating thereto.

(g)          Authority; Compliance. Seller has full power and authority to hold
each of the Licenses and is qualified under FCC Rules and other Laws to assign
the Licenses, subject to obtaining FCC Consent. Seller has complied in all
material respects with all Laws that are applicable to each of the Licenses and
performed all obligations that were required to be performed under the Licenses
up until Closing and under all Laws. Seller has made all regulatory filings and
filed all reports and applications required to own each of the Licenses, and
paid all fees and assessments imposed by any Governmental Entity with respect to
the Licenses, and all such filings and the calculation of such fees are accurate
and complete in all material respects.

(h)          Litigation. There is no litigation instituted or pending, or, to
the knowledge of Seller, threatened (or unasserted but considered probable of
assertion and which if asserted

 

 

8

 

--------------------------------------------------------------------------------



Execution Version

 

would have at least a reasonable possibility of an unfavorable outcome) against
Seller or against any director, employee or employee benefit plan of Seller, or
against any asset, interest, or right of any of them which, if adversely
determined, would result in the revocation, cancellation, suspension or adverse
modification of any of the Licenses. There are no orders, writs, injunctions,
decrees, contracts or agreements outstanding against Seller or to which Seller
is a party that have, or reasonably would be expected to have, a material
adverse effect on any of the Licenses. No event has occurred or condition or
state of facts exists that constitutes or, after notice or lapse of time or
both, would constitute a breach or default under any of the Licenses that
permits or would permit revocation or termination of any of the Licenses, or
that is reasonably likely to adversely affect the rights of the holder under any
of the Licenses. No facts are known to Seller which if known by a Governmental
Authority of competent jurisdiction would present a substantial risk that any of
the Licenses could be revoked, cancelled, suspended or materially adversely
modified or that any substantial fine or forfeiture could be imposed against
Seller. Each of the Licenses will continue in full force and effect between the
date of this Agreement and the Closing Date without the consent, approval, or
act of, or the making of any filing with, any Governmental Authority, other than
such filings and other actions as are routinely required for AWS licenses. None
of the Licenses is subject to any condition or restrictions not set forth on the
face thereof or contained in FCC Rules or published policies. Subject to the FCC
Consent, each of the Licenses may be assigned to Buyer in accordance with this
Agreement.

4.3       Representations and Warranties of Buyer. In addition to Section 4.1
above, Buyer hereby represents and warrants as of the Effective Date and as of
the Closing as follows:

 

(a)             Qualified. Buyer is legally, technically, financially and
otherwise qualified under the FCC Rules to hold the Licenses without the need
for waiver of any FCC Rule. There are no proceedings pending or, to the
knowledge of Buyer, threatened, or facts that could reasonably be expected to
disqualify Buyer under the FCC Rules or otherwise from acquiring the Licenses or
that would cause the FCC to withhold or delay granting the FCC Consent.

(b)             Capital Resources. Buyer has, and will have at the Closing,
sufficient cash resources available to pay the Purchase Price and all fees and
expenses payable by it in connection with the Transaction. Buyer acknowledges
and agrees that the obtaining of any financing is not a condition to the
consummation of the Transaction.

(c)             Not Insolvent. Buyer is not, and, after giving effect to the
Transaction, it will not be, insolvent and it is not subject to any voluntary or
involuntary proceedings in bankruptcy, reorganization, dissolution or
liquidation or to any assignment for the benefit of creditors, and no trustee,
receiver or liquidator has been appointed for it or any of its properties.

ARTICLE V

 

Covenants

5.1

Mutual Covenants.

 

 

 

9

 

--------------------------------------------------------------------------------



Execution Version

 

(a)             Filing and Prosecution of Applications and Amendments. Within
ten (10) business days after the Effective Date, Seller and Buyer shall complete
their respective portions of the Assignment Application and cause such
Assignment Application to be filed with the FCC. Each of Seller and Buyer shall,
at its own expense, cooperate in providing all information and taking all steps
reasonably necessary, desirable or appropriate to expedite the preparation,
filing, prosecution and granting of the Assignment Application. In the event any
Person petitions the FCC to deny or otherwise challenges the Assignment
Application or any other application filed or amended pursuant to this
Agreement, or in the event the FCC grants the Assignment Application or any
other application filed or amended pursuant to this Agreement and any Person
petitions for review or reconsideration of such grant before the FCC or seeks
judicial review of such grant, then Seller and Buyer shall cooperate using
commercially reasonable efforts to oppose such petition or, to the extent a
petition to deny is granted, to secure reconsideration or review of such denial
before it becomes a Final Order. Buyer and Seller shall each bear their own
costs with respect to their mutual efforts to file and prosecute the Assignment
Application. However, in the event of a petition or review or inquiry or
reconsideration or denial involving the Licenses or the Assignment Application,
the costs of defending against the same shall be apportioned as follows:

(i)        If the reason for any inquiries, challenges or denials relates solely
to alleged acts or omissions by Seller or its employees, then Seller shall be
responsible for preparing and filing all necessary petitions and appeals, and
will be responsible for all associated costs, fees and expenses; provided,
however, that Buyer shall be responsible for payment of its own attorneys’ fees
and costs to cooperate with Seller in such filings up to a total dollar amount
of FIFTY THOUSAND and No/100 United States Dollars (US $50,000.00);

(ii)       If the reason for any inquiries, challenges or denials relates solely
to Buyer’s qualifications to become the licensee of the Licenses, or to alleged
acts or omissions by Buyer or its employees or agents, then Buyer shall be
responsible for preparing and filing all necessary petitions and appeals, and
will be responsible for all associated costs, fees and expenses; provided,
however, that Seller shall be responsible for payment of its own attorneys’ fees
and costs to cooperate with Buyer in such filings up to a total dollar amount of
FIFTY THOUSAND and No/100 United States Dollars (US $50,000.00); and

(iii)      If the reason for any challenges or denials to the Assignment
Application relates to the transfer or assignment of the Licenses from Seller to
Buyer, or relates in some other manner to facts and circumstances that jointly
involve Buyer and Seller, then each shall cooperate in preparing and jointly
filing all necessary petitions and appeals, and the Parties shall each pay its
own costs, fees and expenses associated with such filings. Each Party shall be
given a reasonable opportunity to review any and all pleadings, documents,
applications and other materials filed by the other Party with respect to any of
the foregoing prior to its filing.

(b)             Reasonable Efforts. Each Party shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable and consistent with applicable
Laws to carry out all of their respective obligations under this Agreement,
including obtaining FCC Consent. Each Party shall furnish to the other Party all
information reasonably required for inclusion in any application or filing to be
made in connection with this Transaction.

 

 

10

 

--------------------------------------------------------------------------------



Execution Version

 

(c)             Notification Required. In the event a Party becomes aware during
the period between the Effective Date and the Closing that a representation
and/or warranty it has made under this Agreement is no longer accurate in a
manner that is material to the Transaction, such Party shall notify the other of
that fact in writing within ten (10) business days, and, in any event, prior to
Closing. In addition, such Party shall use commercially reasonable efforts to
prevent or promptly remedy any breach of its representations, warranties,
covenants or agreements. Furthermore, each Party shall notify the other upon the
occurrence or existence of any event, condition, circumstance or state of facts
known to the notifying Party, which has had or would reasonably be expected to
have a Buyer Material Adverse Effect or Seller Material Adverse Effect, as
applicable.

(d)             Confidentiality. Each Party (i) will not, without prior written
approval of the other Party, make any press release or other public announcement
concerning the Transaction or this Agreement and (ii) will keep confidential and
not disclose, and will use commercially reasonable effort to cause their
respective officers, directors, employees, agents, counsel, consultants,
auditors and other representatives (collectively, “Representatives”) to keep
confidential and not disclose the Confidential Information to any third party,
in each case except as and to the extent that any such Party will be so
obligated by Law, in which case the other Party will be so advised and the
Parties will use their reasonable best efforts to cause a mutually agreeable
release or announcement to be issued. Nothing contained in the foregoing will
preclude (i) communications or disclosures necessary to implement the provisions
of this Agreement or (ii) disclosures by the Parties hereto to their
Representatives on a “need to know basis”.

5.2

Certain Seller Covenants.

(a)             Compliance with Laws. From and after the Effective Date and
until the Closing, Seller shall comply in all material respects with all
applicable Laws, including all laws and FCC Rules relating to any Licenses or
their use.

(b)             Clear Liens. Seller shall have discharged and released all Liens
related to the Licenses at Closing and such discharge and release shall not
impose any obligations on Buyer.

(c)             Agreement Not to Transfer. Other than in connection herewith,
Seller shall not sell, transfer, assign, dispose of, grant an option in, grant a
right of first refusal with respect to, grant a right of first offer with
respect to, lease, or otherwise dispose of, or offer to, or discuss or enter
into any agreement, arrangement or understanding to, sell, transfer, assign,
lease, grant an option in, grant a right of first refusal with respect to, grant
a right of first offer with respect to, or otherwise dispose of any of the
Licenses. Seller shall not take or permit to be taken any action to adversely
affect, impair or subject to forfeiture or cancellation any of the Licenses,
take or agree to take any other action inconsistent with the consummation of the
Transaction contemplated by this Agreement, or incur any obligation or
liability, absolute or contingent, relating to or affecting any of the Licenses
or their use. On the Closing Date, Seller will be the exclusive, authorized,
legal holder of each of the Licenses.

5.3       Buyer Covenant. After Closing, Buyer shall notify the FCC of the
consummation of the assignment of the Licenses within the time allowed under the
FCC’s Rules.

 

 

11

 

--------------------------------------------------------------------------------



Execution Version

 

5.4

Hart-Scott-Rodino Antitrust Improvements Act of 1976.

(a)    Seller Obligations. To the extent required in connection with the
Transaction, Seller (and, to the extent required, its Affiliates) covenants to
provide, within twenty (20) business days of the Effective Date, notification
and comply with any requirements to obtain HSR Approval and will use its
reasonable best efforts to obtain early termination of the waiting period.
Seller shall comply with any additional requests for information, including
requests for production of documents and production of witnesses for interviews
or depositions, by any Governmental Entity.

(b)    Buyer Obligations. To the extent required in connection with the
Transaction, Buyer (and, to the extent required, its Affiliates) covenants to
provide, within twenty (20) business days of the Effective Date, notification
and comply with any requirements to obtain HSR Approval and will use its
reasonable best efforts to obtain early termination of the waiting period. Buyer
shall comply with any additional requests for information, including requests
for production of documents and production of witnesses for interviews or
depositions, by any Governmental Entity.

(c)    The Parties shall equally share the costs, including fees, of all filings
required for HSR Approval. Buyer and Seller shall use their reasonable best
efforts to prevent the entry of any order by a Governmental Entity that would
prohibit, make unlawful or delay the consummation of the Transaction.

ARTICLE VI

 

Closing Conditions

6.1

Conditions to Obligations of Both Parties.

Unless waived in writing by both Parties, the obligation of each Party to
consummate the Transaction shall be conditioned on the absence of any (a)
preliminary or permanent injunction or other order, decree or ruling issued by a
Governmental Entity, or (b) any statute, rule, regulation or executive order
promulgated or enacted by any Governmental Entity, that would prevent or make
illegal the consummation of the Transaction. All approvals by any Governmental
Entity (including HSR Approval) required to be taken, given or obtained, as the
case may be, by or from any Governmental Entity, that are necessary for the
consummation of the Closing and the Transaction, if any, shall have been duly
taken, given or obtained, as the case may be and shall be in full force and
effect on the Closing Date, shall not be subject to any pending proceedings or
appeals (administrative, judicial or otherwise), all waiting periods applicable
to the Transaction shall have expired or been terminated, and all conditions
contained in any such approval required to be satisfied prior to consummation of
the Transaction shall have been satisfied. No such approvals shall impose any
terms, conditions or provisions outside the ordinary course on Buyer or Seller.

 

 

 

12

 

--------------------------------------------------------------------------------



Execution Version

 

6.2       Conditions to Obligations of Buyer. The obligation of Buyer to
consummate the Transaction shall be further conditioned upon the satisfaction or
fulfillment, at or prior to the Closing, of the following conditions, unless
waived in writing by Buyer:

(a)             Representations and Warranties. The representations and
warranties of Seller contained herein shall be true and correct in each case
when made, and at and as of the Closing, with the same force and effect as
though made at and as of such time, with such exceptions as have not had and
would not reasonably be expected to have, individually or in the aggregate, a
Seller Material Adverse Effect.

(b)             Performance of Agreement. Seller shall have performed in all
material respects all covenants and agreements contained herein that are
required to be performed by it at or before the Closing.

(c)             Certificate. An officer of Seller shall have delivered to Buyer
a certificate, in form and substance substantially identical to Exhibit D
hereto, dated the Closing Date, certifying the Seller’s fulfillment of the
conditions set forth in paragraphs 6.2(a) and 6.2(b) above.

(d)             FCC Consent. The Consent of the FCC to the assignment of each of
the Licenses shall have been obtained by Final Order, and Seller shall have
obtained the Consent of or given timely notice to, as applicable, any other
Person or Governmental Entity that is required in order to consummate the
Transaction and such Consent shall not impose terms or conditions outside the
ordinary course for AWS licenses.

(e)             FCC Opinion. Seller shall have furnished Buyer with an opinion
of FCC regulatory counsel in form and substance substantially identical to
Exhibit C hereto, dated as of the Closing Date.

(f)              Instrument of Assignment. Seller shall have executed one or
more instruments of assignment in form and substance substantially identical to
Exhibit B.

(g)             Corporate Opinion. Seller shall have furnished Buyer with an
opinion of corporate counsel in form and substance substantially identical to
Exhibit E hereto, dated as of the Closing Date.

6.3       Conditions to the Obligations of Seller. The obligation of Seller to
consummate the Transaction shall be further conditioned upon the satisfaction or
fulfillment, at or prior to the Closing, of the following conditions, unless
waived in writing by Seller:

 

(a)             Representations and Warranties. The representations and
warranties of Buyer contained herein shall be true and correct, in each case
when made and at and as of the Closing Date, with the same force and effect as
though made at and as of such time with such exceptions as have not have and
would not reasonably be expected to have, individually or in the aggregate, a
Buyer Material Adverse Effect.

(b)             Performance of Agreements. Buyer shall have performed in all
material respects all agreements contained herein required to be performed by it
at or before the Closing.

 

 

13

 

--------------------------------------------------------------------------------



Execution Version

 

(c)             Certificates. An officer of Buyer shall have delivered to Seller
a certificate, in form and substance substantially identical to Exhibit F
hereto, dated the Closing Date, certifying Buyer’s fulfillment of the conditions
set forth in paragraphs 6.3(a) and 6.3(b) above.

(d)             FCC Consent. The Consent of the FCC to the assignment of the
Licenses shall have been obtained by Final Order, and Seller shall have obtained
the Consent of any other Person or Governmental Entity that is required in order
to consummate the Transaction.

(e)             Instrument of Assumption. Buyer shall have executed one or more
instruments of assignment and assumption in form and substance substantially
identical to Exhibit B.

ARTICLE VII

 

Events of Termination and Indemnification

7.1       Termination Rights. Either Party may terminate this Agreement (the
"Terminating Party") by providing written notice to the other Party at any time
prior to the Closing, in the following circumstances:

 

 

(a)

if the FCC issues a Final Order denying the Assignment Application;

(b)       if the FCC has not granted the Assignment Application by March 31,
2009;

 

(c)

if the Closing has not occurred on or prior to June 30, 2009; or

(d)       if either Party commits an Event of Default, as hereinafter defined,
that is not cured by the breaching party (“Breaching Party”) as specified in
Section 7.3 below; provided, however, that the Terminating Party may not be in
material breach of any provision of this Agreement in order to terminate the
Agreement pursuant to this Section 7.1(d).                      

Any termination pursuant to Section 7.1 shall be effective upon the date the
Terminating Party provides written notice of termination to the other Party. The
dates set forth in Section 7.1(b) and Section 7.1(c) shall be automatically
extended during the pendency of any FCC or court proceedings resulting from
challenges to the FCC’s grant of the Assignment Application.

7.2       Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7.1, this Agreement shall become null and void, and there
shall be no liability on the part of any of the Parties hereto or their
respective officers, directors, stockholders or Affiliates, except that nothing
shall relieve any Party from liability for fraud or any material and willful
breach of this Agreement.

 

7.3       Events of Default. An "Event of Default" shall occur if either Party
fails to perform any obligation or breaches any covenant or agreement under this
Agreement, or if any representation or warranty of a Party set forth in this
Agreement fails to be true and correct in all respects, in each case such that
the Closing conditions set forth in Sections 6.2(a) or 6.2(b) or Sections 6.3(a)
or 6.3(b), as applicable, would not be satisfied if the Closing were to occur on
the date of written

 

14

 

--------------------------------------------------------------------------------



Execution Version

 

notice from the non-defaulting Party specifying the nature of such default,
which failure or breach is not cured within twenty (20) days after receipt of
written notice.

7.4       Seller Indemnification. Seller shall indemnify and defend Buyer and
its Affiliates, directors, shareholders, partners, members, managers, officers,
employees, agents, successors and assigns (“Buyer Indemnified Parties”) and hold
Buyer Indemnified Parties harmless from and against any and all Damages that
arise after Closing based upon, attributable to or resulting from (a) the
failure of any representation or warranty of Seller set forth in this Agreement
or any representation or warranty contained in any certificate delivered by
Seller pursuant to this Agreement to be true and correct as required hereunder;
(b) the breach of any covenant or other agreement on the part of Seller
contained in this Agreement; or (c) any third party claim following the Closing
against Buyer arising out of the ownership or use of, or operation pursuant to,
the Licenses to the extent such claim relates to the period before Closing, but
excluding any Assumed Liabilities. All claims for indemnification based on the
foregoing shall be “Seller Indemnified Claims.”

7.5       Buyer Indemnification. Buyer shall indemnify and defend Seller and its
Affiliates, directors, shareholders, partners, members, managers, officers,
employees, agents, successors and assigns (“Seller Indemnified Parties”) and
hold Seller Indemnified Parties harmless from and against any and all Damages
that arise after Closing based upon, attributable to or resulting from resulting
from (a) the failure of any representation or warranty of Buyer set forth in
this Agreement or any representation or warranty contained in any certificate
delivered by Buyer pursuant to this Agreement to be true and correct as require
hereunder, (b) the breach of any covenant or other agreement on the part of
Buyer contained in this Agreement, or (c) any third party claim following the
Closing against Seller arising out of the ownership or use of, or operation
pursuant to, the Licenses to the extent such claim relates to the period after
Closing. All claims for indemnification based on the foregoing shall be “Buyer
Indemnified Claims.”

7.6       Indemnification Procedures. Each Indemnified Party will, promptly
after becoming aware of an Indemnified Claim, or promptly after receiving notice
of a written threat or commencement of any action relating to an Indemnified
Claim, provide the indemnifying Party with Indemnification Notice. The omission
by any Indemnified Party to provide Indemnification Notice to an indemnifying
Party of any such action shall not relieve the indemnifying Party of its
indemnification obligation unless, and then only to the extent that, such
omission by an Indemnified Party actually prejudices the indemnifying Party. In
case any third party Indemnified Claim is brought against any Indemnified Party,
the indemnifying Party will be entitled to participate in defending against the
action and may assume the defense thereof. After notice from the indemnifying
Party that it will assume the defense, the indemnifying Party will not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with its own defense. Notwithstanding
anything herein contained to the contrary, no Party shall, without the written
consent of the other Party, not to be unreasonably withheld or delayed, settle
or compromise any action, or consent to the entering of any judgment, regarding
an Indemnified Claim asserted by a third party against such other Party unless
the claimant or plaintiff executes a written release of the Indemnified Party
from all liability in respect of such Indemnified Claim. The release must be
reasonably satisfactory in form and substance to counsel for the Indemnified
Party, and it must acknowledge that no

 

15

 

--------------------------------------------------------------------------------



Execution Version

 

liability is admitted by the Indemnified Party. All claims for indemnification
made by either Party under Sections 7.4 or 7.5, shall be made within fifteen
(15) months from the Closing Date, provided however for Indemnified Claims for
which Indemnification Notice has been given, such claim shall survive until such
time as such claim is fully and finally resolved.

7.7       Limits in Indemnity. Notwithstanding anything to the contrary in this
Agreement, no indemnification shall be required to be made by an indemnifying
Party to an Indemnified Party for Indemnified Claims unless and until the amount
of Damages actually incurred by such Indemnified Party in respect of all
Indemnified Claims, in the aggregate, exceeds FOUR HUNDRED EIGHTY SEVEN THOUSAND
FIVE HUNDRED and No/100 United States Dollars (US $487,500.00) (the
“Deductible”), and then only with respect to such amounts in excess of the
Deductible; provided that the Deductible shall not apply to breaches of any
covenants or any representations and warranties contained in Sections 4.1(a),
(b) and (c), 4.2(a) through (h), 7.4(c) and 7.5(c). The maximum aggregate
liability of (a) Seller to all Buyer Indemnified Parties pursuant to the
indemnification obligations in Section 7.4 hereof and (b) Buyer to all Seller
Indemnified Parties pursuant to the indemnification obligations in Section 7.5
hereof, as applicable, shall in either case not exceed FOURTEEN MILLION SIX
HUNDRED TWENTY FIVE THOUSAND and No/100 United States Dollars (US
$14,625,000.00) (the “Indemnity Cap”) provided that the Cap shall not apply to
breaches of any covenants or any representations or warranties contained in
Sections 4.1(a), (b) and (c), 4.2(a) through (h), 7.4(c) and 7.5(c).
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NO PARTY SHALL BE
LIABLE TO INDEMNIFY THE OTHER PURSUANT TO SECTION 7.4 OR 7.5 HEREOF FOR ANY
SPECIAL, LOST PROFIT, INDIRECT OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT
EXCEPT TO THE EXTENT THE INDEMNIFIED PARTY IS LIABLE FOR SUCH DAMAGES TO A THIRD
PARTY.

7.8       Sole Remedy. From and after the Closing, resort to indemnification
pursuant to Section 7.4 shall be the exclusive right and remedy of Buyer
Indemnified Parties for any Damages arising out of or related to any breach of,
or dispute or claim relating to, this Agreement, the Licenses or the Transaction
contemplated by this Agreement or any matter that is otherwise indemnifiable
hereunder. From and after the Closing, resort to indemnification pursuant to
Section 7.5 shall be the exclusive right and remedy of Seller Indemnified
Parties for any Damages arising out of or related to any breach of, or dispute
or claim relating to, this Agreement, the Licenses or the Transaction
contemplated by this Agreement or any matter that is otherwise indemnifiable
hereunder.

ARTICLE VIII

 

Miscellaneous

8.1       Attorney’s Fees. Subject to provisions contained herein relating to
recovery of fees in connection with legal actions or proceedings, and except for
the provisions of Sections 5.1(a)(i)-(iii), each Party will bear its own costs
and expenses, including legal fees and expenses, incurred in connection with
this Agreement and the Transaction. If any legal action is brought relating to
this Agreement or the breach or alleged breach hereof, the prevailing party in
any final judgment, or the non-dismissing party in the event of a voluntary
dismissal, shall be entitled to the full

 

 

16

 

--------------------------------------------------------------------------------



Execution Version

 

amount of all reasonable expenses, including all court costs and actual
attorneys’ fees paid or incurred in good faith.

 

8.2       Taxes. All sales, use or similar, taxes (but, for, the avoidance of
doubt, not income, net worth, property or overall gross receipt taxes) as levied
by any Governmental Entity in connection with the Transaction contemplated by
this Agreement shall be borne by Buyer. Stamp, documentary, filing, recording,
transfer or other similar taxes (collectively, “Transfer Taxes”) associated with
this Transaction aggregating less than or equal to FIFTY THOUSAND and No/100
United States Dollars (US $50,000.00) shall be borne by Buyer, but if such
Transfer Taxes exceed FIFTY THOUSAND and No/100 United States Dollars (US
$50,000.00), such cost shall be shared equally by the Parties.

 

8.3       Benefit. Each Party hereto intends that this Agreement shall not
benefit or create any right or cause of action in or on behalf of any party not
a signatory hereto or referenced herein other than Buyer and Seller and their
respective successors and permitted assigns.

 

8.4       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.5       Entire Agreement. This Agreement (including the documents referred to
herein) and the Non-Disclosure Agreement constitute the entire agreement between
the Parties with respect to the Transaction and supersedes all pre-existing oral
or written agreements or commitments with respect thereto. This Agreement may be
modified only by an agreement in writing executed by the Parties.

 

8.6       FCC Rules. Anything contained herein to the contrary notwithstanding,
nothing herein shall in any way limit the rights and remedies of Seller or Buyer
under FCC Rules. Furthermore, this Agreement is subject to FCC Rules and it is
the Parties’ intention that the Agreement and all actions taken pursuant hereto
shall be in full compliance with FCC Rules and any other applicable Laws.

 

8.7       Further Action. From time to time after the Effective Date, the
Parties shall take such further action and execute such further documents,
assurances and certificates as either Party may reasonably request of the other
in order to effectuate the purpose of this Agreement. In addition, each Party
agrees that it will not take any action that would adversely affect the rights
granted by it to the other Party hereunder.

 

8.8       Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with the Communications Act, the FCC’s Rules and the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

8.9       Headings. The headings herein are inserted for convenience only and
shall not in any way affect the meaning or interpretation of the Agreement.

 

 

17

 

--------------------------------------------------------------------------------



Execution Version

 

 

8.10     Notice. Any notices and documentation given under this Agreement shall
be in writing and shall be deemed given on (i) the first (1st) business day
(excluding Federal holidays) after being sent by United States Express Mail,
return receipt requested, or (ii) by overnight delivery, signature required, to
the other Party at the following address:

 

 

If to Seller:

AWS Wireless Inc.

c/o NextWave Wireless Inc.

12670 High Bluff Drive

 

San Diego, CA 92130

 

Facsimile Number: 858-480-3105

 

Attn: Legal Department

 

 

NextWave Wireless Inc.

 

75 Holly Hill Lane, Suite 200

 

Greenwich, CT 06830

 

Facsimile Number: 203-742-2560

 

Attn: Chief Financial Officer

 

with a copy (which shall not itself constitute notice) to:

 

 

Jennifer L. Richter, Esq.

 

Patton Boggs, LLP

 

2550 M Street, NW

 

Washington, DC 20037

 

Facsimile Number: 202-457-6315

 

 

If to Buyer:

T-Mobile USA, Inc.

 

12920 SE 38th Street

 

Bellevue, WA 98006-1350

 

Facsimile Number: 800-328-7571

 

Attn: Corporate Development

 

 

With a copy (which shall not itself constitute notice), to:

 

 

T-Mobile USA, Inc.

 

12920 SE 38th Street

 

Bellevue, WA 98006-1350

 

Facsimile Number: 800-328-7571

 

Attn: General Counsel

 

8.11     Time of Essence. Whenever this Agreement shall set forth any time for
the performance of an act, such time shall be deemed of the essence.

8.12     Amendments and Waiver. No amendment to any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Seller. The express or implied

 

 

18

 

--------------------------------------------------------------------------------



Execution Version

 

waiver by either Party of any breach of any representation or warranty or any
failure to fulfill any condition, covenant or other obligation or liability
under this Agreement shall not constitute a waiver of any other representation
or warranty or of any other failure in the future or in the past by the other
Party to fulfill such representation, warranty, condition, covenant, obligation
or liability hereunder.

8.13     Successors and Assigns. Neither Party shall assign any of its rights,
obligations or privileges hereunder without the prior written consent of the
other Party. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the Parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

8.14     Construction. Each Party acknowledges and represents that, in executing
this Agreement, it has had the opportunity to seek advice as to its legal rights
from legal counsel and that the Person signing on its behalf has read and
understood all of the terms and provisions of this Agreement. Buyer and Seller
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by Buyer and Seller and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any of the provisions of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the context may require.

8.15     Word Meanings. As used in this Agreement, the term “including” shall be
deemed to mean “including, without limitation”. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the context may require.

8.16     Survival. The provisions of Sections 5.1(d), 7.2, 7.3, Article VIII and
the related definitions in Article I of terms used in those Articles and
Sections, and the Non-Disclosure Agreement shall survive the termination of this
Agreement. The provisions of Articles VII and VIII and Sections 5.1(d) and 5.3,
including the related definitions in Article I of terms used in those Articles
and Sections, shall survive the Closing of this Agreement.

8.17     Waiver of Trial by Jury. BOTH PARTIES HEREBY WAIVE TRIAL BY JURY IN
CONNECTION WITH ANY DISPUTE RELATING TO THIS AGREEMENT.

8.18     Specific Performance. Each Party acknowledges and agrees that the other
Party may be damaged irreparably in the event such Party breaches its obligation
to close the Transaction. The Terminating Party shall be entitled to seek
injunctive relief to prevent further breaches by the Breaching Party and to
enforce specifically this Agreement and the terms and provisions hereof in
addition to any other remedy to which such Party may be entitled, at law or in
equity.

8.19     Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

 

19

 

--------------------------------------------------------------------------------



Execution Version

 

8.20     Incorporation of Exhibits and Attachments. The Exhibits, Schedules, and
Attachments identified in this Agreement are incorporated herein by reference
and made a part hereof.

 

8.21     Number of Days. In computing the number of days for purposes of this
Agreement (except where “business” days are specified), all days shall be
counted, including Saturdays, Sundays and holidays. If the final day of any time
period falls on a Saturday, Sunday or holiday on which national banks are or may
elect to be closed, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or such holiday.

 

[The next page is the signature page]

 

 

20

 

--------------------------------------------------------------------------------



Execution Version

 

This Spectrum Acquisition Agreement has been duly executed and delivered by the
duly authorized officers of Seller and Buyer as of the date first written above.

 

 

AWS WIRELESS INC.

 

T-MOBILE LICENSE LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ George Alex

 

By:

/s/ Brian Kirkpatrick

 

 

 

 

 

Name:

George Alex

 

Name:

Brian Kirkpatrick

 

 

 

 

 

Title:

EVP/Treasurer

 

Title:

EVP & CFO

 

 





 

--------------------------------------------------------------------------------



Execution Version

 

EXHIBIT A

 

LICENSES

 

Cluster

Call Sign

License

Market Name

Block

MHz

3

WQGD504

AW-CMA225-A

Altoona, PA

A

20

3

WQGD492

AW-CMA143-A

Johnstown, PA

A

20

3

WQGD484

AW-CMA056-A

Northeast Pennsylvania, PA

A

20

3

WQGD566

AW-CMA621-A

Pennsylvania 10 - Bedford

A

20

3

WQGD567

AW-CMA622-A

Pennsylvania 11 - Huntingdon

A

20

3

WQGD568

AW-CMA623-A

Pennsylvania 12 - Lebanon

A

20

3

WQGD564

AW-CMA616-A

Pennsylvania 5 - Wayne

A

20

3

WQGD565

AW-CMA619-A

Pennsylvania 8 - Union

A

20

3

WQGD480

AW-CMA013-A

Pittsburgh, PA

A

20

3

WQGD586

AW-BEA014-C

Salisbury MD-DE-VA

C

10

5

WQGD604

AW-BEA048-C

Charleston WV-KY-OH

C

10

5

WQGD487

AW-CMA088-A

Chattanooga, TN-GA

A

20

5

WQGD501

AW-CMA209-A

Clarksville-Hopkinsville TN-KY

A

20

5

WQGD512

AW-CMA262-A

Danville, VA

A

20

5

WQGD602

AW-BEA045-C

Johnson City-Kingsport TN-VA

C

10

5

WQGD486

AW-CMA079-A

Knoxville, TN

A

20

5

WQGD588

AW-BEA017-C

Roanoke VA-NC-WV

C

10

5

WQGD587

AW-BEA016-C

Staunton VA-WV

C

10

5

WQGD569

AW-CMA643-A

Tennessee 1 - Lake

A

20

5

WQGD570

AW-CMA644-A

Tennessee 2 - Cannon

A

20

5

WQGD571

AW-CMA645-A

Tennessee 3 - Macon

A

20

5

WQGD572

AW-CMA647-A

Tennessee 5 - Fayette

A

20

5

WQGD573

AW-CMA649-A

Tennessee 7 - Bledsoe

A

20

5

WQGD584

AW-CMA690-A

Virginia 10 - Frederick

A

20

5

WQGD581

AW-CMA687-A

Virginia 7 - Buckingham

A

20

5

WQGD582

AW-CMA688-A

Virginia 8 - Amelia

A

20

5

WQGD583

AW-CMA689-A

Virginia 9 - Greensville

A

20

5

WQGD605

AW-BEA052-C

Wheeling WV-OH

C

10

8

WQGD518

AW-CMA311-A

Alabama 5 - Cleburne

A

20

8

WQGD519

AW-CMA312-A

Alabama 6 - Washington

A

20

8

WQGD520

AW-CMA328-A

Arkansas 5 - Cross

A

20

 

 





 

--------------------------------------------------------------------------------



Execution Version

 

 

8

WQGD597

AW-BEA036-C

Dothan AL-FL-GA

C

10

8

WQGD608

AW-BEA076-C

Greenville MS

C

10

8

WQGD611

AW-BEA085-C

Lafayette LA

C

10

8

WQGD551

AW-CMA494-A

Mississippi 2 - Benton

A

20

8

WQGD552

AW-CMA501-A

Mississippi 9 - Copiah

A

20

8

WQGD612

AW-BEA089-C

Monroe LA

C

10

8

WQGD609

AW-BEA079-C

Montgomery AL

C

10

8

WQGD610

AW-BEA083-C

New Orleans LA-MS

C

10

8

WQGD607

AW-BEA075-C

Tupelo MS-AL-TN

C

10

9

WQGD615

AW-BEA092-C

Fayetteville AR-MO-OK

C

10

9

WQGD614

AW-BEA091-C

Fort Smith AR-OK

C

10

9

WQGD616

AW-BEA095-C

Jonesboro AR-MO

C

10

9

WQGD613

AW-BEA090-C

Little Rock AR

C

10

9

WQGD563

AW-CMA596-A

Oklahoma 1 - Cimarron

A

20

9

WQGD617

AW-BEA124-C

Tulsa OK-KS

C

10

9

WQGD618

AW-BEA126-C

Western Oklahoma OK

C

10

12

WQGD521

AW-CMA336-A

California 1 - Del Norte

A

20

12

WQGD526

AW-CMA345-A

California 10 - Sierra

A

20

12

WQGD527

AW-CMA346-A

California 11 - El Dorado

A

20

12

WQGD522

AW-CMA337-A

California 2 - Modoc

A

20

12

WQGD524

AW-CMA343-A

California 8 - Tehama

A

20

12

WQGD503

AW-CMA215-A

Chico, CA

A

20

12

WQGD511

AW-CMA254-A

Redding, CA

A

20

12

WQGD482

AW-CMA035-A

Sacramento, CA

A

20

12

WQGD488

AW-CMA107-A

Stockton, CA

A

20

12

WQGD514

AW-CMA274-A

Yuba City, CA

A

20

15

WQGD633

AW-REA010-E

Puerto Rico, US Virgin Islands

E

10

 

Actual copies of the licenses contained in this Exhibit A have been omitted.



 





 

--------------------------------------------------------------------------------



Execution Version

 

EXHIBIT B

 

INSTRUMENT OF ASSIGNMENT

 

INSTRUMENT OF ASSIGNMENT, dated as of _____ __, 2008, by and between AWS
Wireless Inc., a Delaware corporation (“Assignor”), and T-Mobile License LLC
(“Assignee”). Capitalized terms used herein without definition shall have the
meanings assigned to them in the Agreement (as defined below).

 

WHEREAS, Assignor and Assignee have entered into a Spectrum Acquisition
Agreement dated as of July 17, 2008 (the “Agreement”), pursuant to which
Assignor agreed to convey to Assignee, and Assignee agreed to acquire from
Assignor, the Licenses described in the Agreement;

 

WHEREAS, Assignor and Assignee have filed an Assignment Application requesting
the FCC’s consent to the assignment of the Licenses to Assignee; and

 

WHEREAS, the FCC has granted such Assignment Application by Final Order.

 

NOW, THEREFORE, in consideration of the premises and the continued validity of
the mutual representations, warranties, covenants, conditions, and agreements
set forth in the Agreement and herein, the Parties agree as follows:

 

1.         Assignment. Pursuant to Section 2.1 of the Agreement, for valuable
consideration, receipt of which is hereby acknowledged, Assignor, intending to
be legally bound, does hereby sell, assign, transfer, convey and deliver to
Assignee, its successors and assigns forever, all right and interest of Assignor
in and to each of the Licenses. Assignee hereby assumes all rights,
responsibilities, liabilities and obligations associated with the Licenses and
the ownership thereof, whether arising prior to or after the date hereof and
whether accrued, absolute, contingent or otherwise.

 

2.         Terms of Agreement Control. Nothing contained in this Instrument of
Assignment shall in any way supersede, modify, replace, amend, change, rescind,
waive, exceed, expand, enlarge or in any way affect the provisions of the
Agreement, including the representations, warranties, covenants, agreements and
conditions contained in the Agreement and, in general, any of the rights and
remedies, and any of the obligations and indemnifications, of Assignor or
Assignee set forth in the Agreement.

 

3.         Further Assurances. Assignor covenants and agrees, in connection with
the Agreement and this Instrument of Assignment, promptly to execute and deliver
any additional documents and instruments and perform any additional acts that
may be reasonably necessary or desirable to effectuate and perform more fully
the provisions of this Instrument of Assignment and the assignments provided for
in Section 1 hereof.

 

4.         Miscellaneous. This Instrument of Assignment (a) is executed pursuant
to the Agreement and may be executed in counterparts, each of which as so
executed shall be deemed

 





 

--------------------------------------------------------------------------------



Execution Version

 

to be an original, but all of which together shall constitute one instrument,
(b) shall be governed by and in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof, and
(c) shall be binding upon and inure to the benefit of the Parties hereto and
their respective successors and permitted assigns.

 

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Instrument of
Assignment to be duly executed and delivered as of the date first above written.

 

ASSIGNOR:

 

AWS WIRELESS INC.

 

 

By: __________________________

 

Name: _______________________

 

Title: _________________________

 

 

ASSIGNEE:

 

T-MOBILE LICENSE LLC

 

By: __________________________

 

Name: _________________________

 

Title: __________________________

 





 

--------------------------------------------------------------------------------



Execution Version

 

EXHIBIT C

 

FCC OPINION

 

[Date]

 

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, WA 98006-1350

 

Attn: Corporate Development

 

Re:

Spectrum Acquisition Agreement (the “Agreement”), dated as of July 17, 2008 by
and between T-Mobile License LLC a Delaware limited liability company (the
“Buyer”) and AWS Wireless Inc., a Delaware corporation (the
“Seller”).                                                      

 

Ladies & Gentlemen:

 

We have acted as special federal communications regulatory counsel and
transactional counsel to the Seller since August 2003, including in connection
with the negotiation, preparation and execution of the Agreement. This opinion
is provided to you pursuant to Section 3.2(a) of the Agreement. Capitalized
terms defined in the Agreement and used herein without definition shall have the
meanings given such terms in the Agreement.

 

As special federal communications regulatory and transactional counsel to the
Seller, we address only relevant transactional matters about which we are aware
and matters within the jurisdiction of the Federal Communications Commission
(“FCC”) under the terms of the Communications Act of 1934, as amended, and the
rules, regulations, and published and publicly-available orders and policies of
the FCC issued or otherwise promulgated thereunder (collectively, the
“Communications Laws”) with respect to the FCC Licenses issued by the FCC to the
Seller, which are listed on Annex A hereto (the “FCC Licenses”).

 

In connection with our provision of this opinion, we have examined the
Communications Laws, the Agreement, our files related to our representation of
the Seller, and the public records of the FCC as of ___________. We have assumed
the accuracy, completeness and authenticity of the public records of the FCC. We
also have relied upon oral responses received from the FCC staff to our
inquiries with respect to the existence of formal complaints, notices of
apparent liability, hearings, investigations, petitions, and other proceedings
against the Seller.

 

To the extent certain factual matters are stated “to our knowledge” or a similar
phrase herein, such phrase refers only to the actual knowledge of lawyers in our
firm who have devoted substantive attention to representation of the Seller or
the transactions contemplated by the Agreement and is based on the examination
described above. Based upon this, no information has come to our attention which
would give us actual knowledge that circumstances exist which would make such
opinion inaccurate. Except to the extent expressly stated herein, we have not

 

1



 

--------------------------------------------------------------------------------



Execution Version

 

undertaken any independent investigation to determine the existence or absence
of any such facts.

 

Based upon our examination of the foregoing disclosures, documents, records and
matters of law and subject to the qualifications, assumptions, limitations and
exceptions set forth herein, we are of the opinion that:

 

1.     The execution and delivery of the Agreement by Seller, and the
consummation of the purchase and sale of the FCC Licenses pursuant to the
Agreement on the date hereof, do not violate the Communications Laws or the FCC
Licenses.

 

2.     Other than filing the requisite consummation notice with the FCC, no
additional consent, approval, authorization, order or waiver of, or filing with,
the FCC is required under the Communications Laws or to be made by the Seller,
other than those that already have been obtained in furtherance of the terms and
objectives of the Agreement.

 

3.     Seller validly holds each of the FCC Licenses. Each of the FCC Licenses
is in full force and effect and not subject to any conditions outside the
ordinary course, or any conditions that are not applicable to AWS licenses,
generally. To our knowledge, the Seller has, in all material respects, submitted
to the FCC all required documents, applications, reports, filings,
registrations, fees and other payments required pursuant to the Communications
Laws. To our knowledge, Seller is in material compliance with the Communications
Laws related to the ownership of the FCC Licenses. The execution and delivery of
the Agreement and the performance by Seller of its obligations under the
Agreement will not violate the Communications Laws.

 

4.     To our knowledge, no interference consents or relocation agreements have
been provided or entered into by Seller with respect to the Licenses.

 

5.     There is no outstanding or unsatisfied adverse order, decree or ruling
(including any notice of forfeiture, paid or unpaid) that has been issued by the
FCC against any of the FCC Licenses or Seller with respect to any of the FCC
Licenses. There is no proceeding, complaint, or investigation against Seller
with respect to any of the FCC Licenses that is pending or threatened before the
FCC, except for proceedings affecting AWS licenses generally. Finally, no
action, suit, proceeding, or investigation is pending or threatened, and no
judgment, order, decree, or ruling has been entered, against Seller in any court
of before or by any Governmental Entity (other than the FCC) that gives us
reason to believe that any of the FCC Licenses will be revoked or will not be
renewed in the ordinary course.

 

6.     The FCC has granted its consent to the assignment of the FCC Licenses to
Buyer by Final Order (the “FCC Consent”). The FCC Consent is in full force and
effect. The FCC Consent includes and constitutes all necessary consents,
approvals and authorizations required under the Communications Laws for the
assignment of the FCC Licenses to Buyer pursuant to the Agreement.

 

This opinion is rendered as of the date hereof, is intended solely for your
benefit and may be relied upon only by you in connection with the transaction
embodied in the Agreement. This

 

2



 

--------------------------------------------------------------------------------



Execution Version

 

opinion may not be relied upon by you for any other purpose, and may not
otherwise be used, circulated, quoted or relied upon without our prior written
consent. We shall have no obligation to revise or reissue this opinion with
respect to any transaction which occurs after the date hereof, and we undertake
no responsibility or obligation to consider this opinion's applicability or
correctness to any person other than its addressees.

 

 

Sincerely yours,

 

Patton Boggs LLP

 

 

                

3



 

--------------------------------------------------------------------------------



Execution Version

 

EXHIBIT D

 

SELLER’S CERTIFICATE

 

Pursuant to Section 6.2(c) of the Spectrum Acquisition Agreement, dated as of
July 17, 2008, (the “Agreement), by and between T-Mobile License LLC, a Delaware
limited liability company and AWS Wireless Inc., a Delaware Corporation
(“Seller”), the undersigned hereby certifies that he/she is duly authorized to
execute and deliver this Certificate on behalf of Seller, and further certifies
as follows:

 

(a)    the representations and warranties of Seller contained in the Agreement
are true and correct in all respects, in each case when made and at and as of
the date hereof with the same force and effect as though made at and as of such
time, with such exceptions as have not had and would not reasonably be expected
to have, individually or in the aggregate, a Seller Material Adverse Effect; and

 

(b)   Seller has duly performed in all material respects all agreements required
to be performed by Seller prior to or as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth below.

 

AWS WIRELESS INC.

 

Date:

_________ ___, _______

______________________________

 

 

Name:

 

Title:

 





 

--------------------------------------------------------------------------------



Execution Version

 

EXHIBIT E

 

CORPORATE OPINION

 

The following are the legal opinions to be given by the Seller’s corporate
counsel:

 

1.     Seller is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Delaware.

 

2.     Seller has the requisite corporate power and authority to execute and
deliver the Spectrum Acquisition Agreement and Instrument of Assignment (the
“Documents”) to which it is a party and to perform its obligations thereunder.

 

3.     The execution and delivery by Seller of the Documents and the performance
by Seller of its obligations thereunder have been duly authorized by all
necessary action on the part of Seller.

 

4.     Each of the Documents has been duly executed and delivered by Seller, and
constitutes the legal, valid and binding obligation of Seller, and is
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar Laws affecting or relating to enforcement of creditors’ rights generally
and may be subject to general principles of equity.

 

5.     The execution and delivery by Seller of the Documents, and the
performance of its obligations thereunder, do not, and will not, violate,
conflict with, or result in the breach of any term, condition, or provision of,
or constitute a default under (or an event that with notice or the lapse of time
or both would constitute a default under), or result in the creation of any
right of acceleration, modification, or termination under, or require the
consent of any other Person, other than the FCC, under the By-laws or any
present statute, ordinance, rule or regulation to which Seller or the Licenses
is subject;

 

6.     To the best of our knowledge no adverse judgment, order, writ,
injunction, decree or award of any court, arbitrator, or governmental or
regulatory official, body, or authority is outstanding that relates to any of
the Licenses.

 

7.     No authorization, approval, or consent of, and no registration or filing
with or notification to, any governmental or regulatory official, body, or
authority that has not been obtained or made is required in connection with the
execution, delivery, or performance of the Documents by Seller.

 

The opinions expressed herein are limited to the laws of the State of New York,
the corporate laws of the State of Delaware and the federal laws of the United
States, other than the Communications Act and the FCC Rules, and we express no
opinion as to the effect on the matters covered by this letter of the laws of
any other jurisdiction.

 





 

--------------------------------------------------------------------------------



Execution Version

 

EXHIBIT F

 

BUYER’S CERTIFICATE

 

Pursuant to Section 6.3(c) of the Spectrum Acquisition Agreement, dated as of
July 17, 2008, (the “Agreement) between T-Mobile License LLC, a Delaware limited
liability company (“Buyer”) and AWS Wireless Inc., a Delaware corporation, the
undersigned hereby certifies that he/she is duly authorized to execute and
deliver this Certificate on behalf of Buyer, and further certifies as follows:

 

(a)    the representations and warranties of Buyer contained in the Agreement
are true and correct in all respects, in each case when made and at and as of
the date hereof with the same force and effect as though made at and as of such
time, with such exceptions as have not had and would not reasonably be expected
to have, individually or in the aggregate, a Buyer Material Adverse Effect; and

 

(b)   Buyer has duly performed in all material respects all agreements required
to be performed by Buyer prior to or as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth below.

 

T-MOBILE LICENSE LLC

 

Date:

_________ ___, _______

______________________________

 

Name:

 

Title:

 

 





 

--------------------------------------------------------------------------------



Execution Version

 

Schedule 4.1(d)– Filings and Consents

 

 

•

Seller and Buyer to cooperate in preparing and filing FCC Form 603 for
assignment of the Licenses from Seller to Buyer.

 

•

Seller and Buyer to cooperate in providing any notifications and satisfying any
reporting obligations to obtain HSR Approval.

 

•

Buyer to file a consummation notification with the FCC within 30 days after
Closing.

 

 





 

--------------------------------------------------------------------------------



Execution Version

 

Schedule 4.2(b)– Licenses Unimpaired

 

 

•

Sections 27.1111 – 27.1190 of the FCC’s Rules require AWS licensees to
coordinate with, protect and relocate certain incumbent users in the AWS band
prior to initiating operations. AWS licensees also are subject to certain
cost-sharing requirements related to relocation of incumbents. The duty to
relocate any spectrum incumbents in the Service Areas shall be solely Buyer’s
and dependent upon Buyer’s proposed use of the Licenses. Seller makes no
representations to Buyer about the extent of incumbency with respect to the
Licenses Buyer is acquiring in the Transaction or the extent of any cost-sharing
obligations that may arise. As of the Effective Date, Seller has received no
demands for cost-sharing reimbursement regarding the Licenses that are the
subject of the Transaction and Seller has not entered into any microwave
relocation agreements with any incumbents in the Service Areas.

 





 

--------------------------------------------------------------------------------



Execution Version

 

Schedule 4.2(c)– No Liens

 

 

•

Subject to FCC Rules, the Licenses were pledged as security for certain Senior
Secured Notes in a transaction dated July 17, 2006. At Closing, all Liens
against the Licenses shall be extinguished.

 

 

 





 

 